Name: 2013/303/EU: Council Decision of 29Ã May 2013 on the signature, on behalf of the Union, and the provisional application of the Protocol setting out fishing opportunities and the financial contribution provided for in the Agreement between the European Union and the Republic of CÃ ´te dÃ¢ Ivoire (2013-2018)
 Type: Decision
 Subject Matter: European construction;  international affairs;  fisheries;  Africa
 Date Published: 2013-06-22

 22.6.2013 EN Official Journal of the European Union L 170/1 COUNCIL DECISION of 29 May 2013 on the signature, on behalf of the Union, and the provisional application of the Protocol setting out fishing opportunities and the financial contribution provided for in the Agreement between the European Union and the Republic of CÃ ´te dIvoire (2013-2018) (2013/303/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 17 March 2008, the Council adopted Regulation (EC) No 242/2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of CÃ ´te dIvoire (1) (hereinafter the Partnership Agreement). (2) Since the current protocol to the Partnership Agreement is due to expire on 30 June 2013, the Council authorised the Commission to negotiate a new Protocol granting vessels of the Union fishing opportunities in waters in which the Republic of CÃ ´te dIvoire exercises its sovereignty or jurisdiction as regards fishing. At the end of those negotiations, the new Protocol was initialled on 9 January 2013. (3) To ensure Union vessels can continue their fishing activities, the new Protocol provides for its provisional application as from 1 July 2013. (4) The new Protocol should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Union and the Republic of CÃ ´te dIvoire (2013-2018) (hereinafter the new Protocol) is hereby authorised on behalf of the Union, subject to its conclusion. The text of the new Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the new Protocol on behalf of the Union subject to its conclusion. Article 3 The new Protocol shall, in accordance with Article 13 thereof, be applied on a provisional basis as from 1 July 2013, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption Done at Brussels, 29 May 2013. For the Council The President R. BRUTON (1) OJ L 75, 18.3.2008, p. 51.